United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-51165
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TONY MATTHEW WARD, also known as Tony Matthew
Spurlock,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:00-CR-492-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Tony Matthew Ward appeals the 24-month sentence the district

court imposed when it revoked his supervised release.

     “This Court must examine the basis of its jurisdiction, on

its own motion, if necessary.”     Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).    The United States Constitution limits this

court’s jurisdiction to live cases and controversies.        U.S. CONST.

art. III, § 2.    The case-or-controversy requirement demands “that

some concrete and continuing injury other than the now-ended

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51165
                                -2-

incarceration or parole -- some ‘collateral consequence’ of the

conviction -- must exist if the suit is to be maintained.”

Spencer v. Kemna, 523 U.S. 1, 7 (1998).

     During the pendency of this appeal, Ward completed his

imprisonment term, and he has been released from the custody of

the Bureau of Prisons.   The district court’s order revoking

Ward’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is DISMISSED AS MOOT.